                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 19-cr-20275
                                                    Hon. Matthew F. Leitman
v.

JASON REIMUNDO PALACIO,

     Defendant.
__________________________________________________________________/
                     ORDER DENYING DEFENDANT’S
                    MOTION TO SUPPRESS (ECF NO. 16)

      Defendant Jason Reimundo Palacio is charged with three federal offenses:

possession of a firearm in furtherance of a drug trafficking crime, possession of a

firearm by a felon, and possession with intent to distribute cocaine. (See Indictment,

ECF No. 9.) The charges are based, in part, upon evidence that police seized while

searching his residence pursuant to a search warrant. Palacio now moves to suppress

that evidence. (See Mot. to Suppress, ECF No. 16.) He argues that the affidavit

submitted in support of the warrant requested failed to establish probable cause. (See

id.) For the reasons explained below, the motion is DENIED.

                                          I

      On April 16, 2019, Michigan State Trooper Lucas Mickelson applied to

Michigan’s 67th District Court for a warrant to search a residence located at 2404 S.

Dye Road in Flint Township (the “Residence”). (See Affidavit and Application for
                                          1
Search Warrant, ECF No. 16-2, PageID.51-55.) Mickelson submitted an affidavit

in support of his request. (See id.) In the affidavit, Mickelson first stated that he had

been a Michigan “peace officer” for three years, that he had roughly “two years of

cumulative experience in controlled substance investigations,” and that he had

“received education in the identification of all types of controlled substances and the

customs and habits of users and dealers of the same.” (Id. at ¶¶ 1-3, PageID.51.)

Mickelson added that he was currently assigned to the Flint Area Narcotics Group

(“FANG”). (Id. at ¶¶ 1, PageID.51.)

       Mickelson then said that he had probable cause to believe that evidence of

drug dealing would be found at the Residence. (See id. at ¶6, PageID.52.) Mickelson

based his probable cause determination upon his “personal knowledge, on the

personal knowledge of his fellow officers … and on the personal knowledge” of an

unidentified confidential informant. (Id.) Mickelson expressed his “belie[f] that the

[confidential informant] is credible and reliable for the reason that he/she has made

other controlled purchases of controlled substances in the past, monitored by

[Mickelson] and/or fellow officers, wherein the items of controlled substance sought

to be purchased was successfully obtained and [the confidential informant] has never

given [Mickelson] false or misleading information.” (Id. at ¶7, PageID.52.)

Mickelson referred to the confidential informant as “XX.” (Id.)




                                           2
      Mickelson next set forth the following facts that, in his opinion, established

probable cause to search the Residence:

                    8.    That     information        concerning      the
            possession/sale and/or delivery of the above-referenced
            controlled substance was related to your affiant directly by
            XX; and that based on this information and the
            information about the informant specified supra paragraph
            7, your affiant believes that said informant is a person who
            is credible and reliable. That your affiant desires to keep
            XX anonymous because anonymity has been requested,
            and because in my experience narcotics informants often
            become the victims of physical, social and emotional
            retribution when their identities are disclosed, and because
            it has been my experience that to reveal the identity of such
            person seriously impairs their utility to law enforcement,
            and has the additional impact of preventing other citizens
            from disclosing confidential information to law
            enforcement officers.

                  9.    That on 03/25/19 your affiant and Tpr.
            Richter met XX at a prearranged meet location and a
            thorough search of his/her person was conducted and no
            drugs or contraband were found by affiant. Tpr. Richter
            then provided XX with a quantity of pre-recorded
            currency.

                   10. That your affiant states that XX also related
            that he/she has been sold suspected cocaine from a subject
            known as "JASON." XX advised that "JASON" lives at
            2404 S Dye Rd. XX has bought cocaine from "JASON"
            numerous times before. A LEIN/SOS check was done on
            the residence, 2404 S Dye Rd. It was found that a male
            named JASON REIMUNDO PALACIO (W/M DOB:
            04/24/1979) was attached to the address. A picture was
            shown to XX of PALACIO. XX confirmed that was the
            suspect who had sold him/her cocaine in the past.



                                          3
       11. That XX has knowledge that PALACIO is in
possession of two assault style rifles and one AK style rifle
inside his residence (2404 S Dye Rd).

      12. A Criminal History Check was conducted on
PALACIO. It was found that he is a convicted felon.
PALACIO has a criminal history including crimes against
persons, weapons charges as well as a delivery of narcotics
charge. In 2003 Palacio pled guilty to felony OWI, in
2008 he pled guilty to assault and battery, in 2009 he was
charged with delivery of controlled substance 50-499
grams and in 1996 he was charged with felony assault with
a dangerous weapon.

       13. That other FANG officers had set up
surveillance on the residence herein described in
paragraph 5 prior to XX meeting the suspect to purchase a
quantity of cocaine. Ofc. VanBuskirk observed a pick-up
truck exit the driveway of 2404 S Dye Rd. shortly after
XX called the suspect and requested to meet. Officers
conducted surveillance on the suspect vehicle until it
arrived at a prearranged meet location to meet XX. The
pick-up truck did not stop anywhere while on the way to
meet XX. A white male was observed exiting the pick-up
truck and entering XX's vehicle. After a short period of
time the male exited the vehicle and left in his pick-up
truck. The suspect was then followed directly back to his
residence by officers.

       14. XX arrived back at the prearranged meet
location where he/she handed affiant a packaged white
substance believed to be cocaine, and based on your
affiant's training and experience it appeared to be an
amount of cocaine that matched the amount of money
given to XX.

       15. That XX was again thoroughly searched by
affiant and Tpr. Richter and was found not to have any
other controlled substance and/or money on his/her person
by affiant. Further, XX was kept under a continuous
                             4
surveillance by your affiant and other FANG officers
during the sequence of events detailed in paragraphs 9
through 15.

      16. That your affiant states that XX also related
that he/she was sold the above described suspected
controlled substance from "JASON" at the prearranged
meet area while inside XX's vehicle. XX stated that he/she
handed PALACIO the prerecorded U.S. Currency and was
given the plastic bag containing suspected cocaine in
exchange.

       17. That on within the last 24 hours, your affiant
and Tpr. Richter met XX at a prearranged meet location
and a thorough search of his/her person was conducted and
no drugs or contraband were found by affiant. Tpr.
Richter then provided XX with a quantity of prerecorded
currency.

        18. That other FANG officers had set up
surveillance on the residence herein described in
paragraph 5 prior to XX meeting the suspect to purchase a
quantity of cocaine. Ofc. Babcock observed a pick-up
truck exit the driveway of 2404 S Dye Rd. shortly after
XX called the suspect and requested to meet. FANG
Officers conducted surveillance on the suspect vehicle
until it arrived at a prearranged meet location to meet XX.
The pick-up drove directly from his residence to the meet
location without any stops. A white male was observed
exiting the pick-up truck and entering XX's vehicle. After
a short period of time the male exited the vehicle and left
in his pick-up truck. The suspect was then followed
directly back to his residence by officers.

       19. XX arrived back at the prearranged meet
location where he/she handed affiant a packaged white
substance believed to be cocaine, and based on your
affiant's training and experience it appeared to be an
amount of cocaine that matched the amount of money
given to XX.
                            5
                    20. That XX was again thoroughly searched by
             affiant and Tpr. Richter and was found not to have any
             other controlled substance and/or money on his/her person
             by affiant. Further, XX was kept under a continuous
             surveillance by your affiant and other FANG officers
             during the sequence of events detailed in paragraphs 17
             through 19.

                   21. That your affiant states that XX also related
             that he/she was sold the above described suspected
             controlled substance from "JASON" at the prearranged
             meet area while inside XX's vehicle. XX advised while
             meeting, he/she and PALACIO exchanged the
             prerecorded U.S. Currency and the suspected cocaine.

                    22. Tpr. Richter was able to perform a TruNarc
             test on the suspected cocaine from both incidents. Tpr.
             Richter obtained a positive result for cocaine.

(Id. at ¶¶ 8-22, PageID.52-54.)

      On April 16, 2019, a judge of the 67th District Court reviewed Mickelson’s

affidavit, agreed with Mickelson that the facts set forth in the affidavit established

probable cause to search the Residence, and issued a warrant to search the Residence.

(See Warrant, ECF No. 16-2, PageID.49-50.) Two days later, on April 18, 2019,

Mickelson and other officers executed the search warrant at the Residence. (See

Police Report, ECF No. 17-2, PageID.75.) During the search, they found and seized,

among other things, several firearms, a clear plastic baggie containing suspected

cocaine, $3,000 in cash, and two digital scales. (See id., PageID.77.)




                                          6
      The grand jury returned the indictment against Palacio on May 2, 2019. (See

Indictment, ECF No. 9.) He filed this motion to suppress on July 29, 2019. (See

Mot. to Suppress, ECF No. 16.) The Court did not hold an evidentiary hearing on

the motion because the motion does not depend upon the resolution of any factual

disputes. Instead, the sole issue raised in the motion is whether the facts set forth in

Mickelson’s affidavit established probable cause to search the Residence. The Court

concludes that it may properly decide that issue based upon a review of the motion

and response and without oral argument. See E.D. Mich. Local Rule 7.1(f)(2).

                                          II

      Palacio and the Government vigorously dispute whether Mickelson’s affidavit

established probable cause to search the Residence. Palacio argues that the affidavit

fell short because “without more, the controlled buys [described in the affidavit]

were insufficient” to establish probable cause. (Mot. to Suppress, ECF No. 16,

PageID.42.) Palacio adds that the controlled buys described in the affidavit were

“insufficient” because the “police did not utilize adequate controls” to ensure that

the confidential informant “arrived clean.” (Id. at PageID.43.) Palacio further

highlights that the police did not transport the informant to the buys and that police

did not search the informant’s vehicle for drugs prior to the buys. (See id.) The

Government counters that the facts described in Mickelson’s affidavit “mirror those

in United States v. Jones, 817 F.3d 489, 490 (6th Cir. 2016).” (Gvt. Resp. Br., ECF


                                           7
No. 17, PageID.61.) The Government insists that Jones “basically forecloses

[Palacio’s] argument that [Mickelson’s] affidavit does not establish probable cause.”

(Id. at PageID.61-62.)

      While the Government appears to have the better argument here, the Court

declines to decide whether the warrant to search the Residence was supported by

probable cause. Instead, the Court exercises its discretion to “turn immediately to

consider the application of the Leon good faith exception.” United States v. Ware,

338 F.3d 476, 481-81 (6th Cir. 2003) (citing United States v. Leon, 468 U.S. 897,

925 (1984)).

      The United States Court of Appeals for the Sixth Circuit thoroughly explained

the relevant aspects of the Leon good faith exception in United States v. White, 874

F.3d 490 (6th Cir. 2017). There, the court wrote:

               In United States v. Leon, the Supreme Court created an
               exception to the exclusionary rule for evidence “seized in
               reasonable, good-faith reliance on a search warrant that is
               subsequently held to be defective.” 468 U.S. 897, 905, 104
               S.Ct. 3405, 82 L.Ed.2d 677 (1984). In a break from the
               previously reflexive and uncompromising approach of
               excluding all evidence seized without probable cause, the
               Supreme Court established a new objective inquiry
               limiting suppression to circumstances in which the
               benefits of police deterrence outweigh the heavy costs of
               excluding “inherently trustworthy tangible evidence”
               from the jury's consideration. Id. at 907, 104 S.Ct. 3405.
               Following Leon, courts presented with a motion to
               suppress claiming a lack of probable cause must ask
               “whether a reasonably well trained officer would have
               known that the search was illegal despite the magistrate's
                                           8
decision.” United States v. Hodson, 543 F.3d 286, 293 (6th
Cir. 2008) (quoting Leon, 468 U.S. at 923 n.23, 104 S.Ct.
3405). Only when the answer is “yes” is suppression
appropriate.

To aid courts in resolving this question, Leon outlined four
circumstances in which an officer's reliance would not be
objectively reasonable. Leon, 468 U.S. at 914–15, 923,
104 S.Ct. 3405. We deal here with the third scenario: when
the affidavit is “so lacking in indicia of probable cause as
to render official belief in its existence entirely
unreasonable.” Id. at 923, 104 S.Ct. 3405 (quoting Brown
v. Illinois, 422 U.S. 590, 610–11, 95 S.Ct. 2254, 45
L.Ed.2d 416 (1975) (Powell, J., concurring in part)).

An affidavit that is so lacking in indicia of probable cause
that no reasonable officer would rely on the warrant has
come to be known as a “bare bones” affidavit. See United
States v. Weaver, 99 F.3d 1372, 1380 (6th Cir. 1996). A
bare-bones affidavit, in turn, is commonly defined as one
that states only “suspicions, beliefs, or conclusions,
without providing some underlying factual circumstances
regarding veracity, reliability, and basis of
knowledge.” United States v. Laughton, 409 F.3d 744, 748
(6th Cir. 2005) (quoting Weaver, 99 F.3d at 1378). Put
more simply, a bare-bones affidavit is a conclusory
affidavit, one that asserts “only the affiant's belief that
probable cause existed.” United States v. Williams, 224
F.3d 530, 533 (6th Cir. 2000) (quoting United States v.
Finch, 998 F.2d 349, 353 (6th Cir. 1993)). It provides
nothing more than a mere “guess that contraband or
evidence of a crime would be found,” United States v.
Schultz, 14 F.3d 1093, 1098 (6th Cir. 1994), either
“completely devoid” of facts to support the affiant's
judgment that probable cause exists, United States v.
Carpenter, 360 F.3d 591, 595–96 (6th Cir. 2004) (en
banc), or “so vague as to be conclusory or
meaningless.” United States v. Frazier, 423 F.3d 526, 536
(6th Cir. 2005) (quoting Carpenter, 360 F.3d at 596).


                             9
In contrast, an affidavit is not bare bones if, although
falling short of the probable-cause standard, it contains
“a minimally sufficient nexus between the illegal activity
and the place to be searched.” Carpenter, 360 F.3d at 596.
If the reviewing court is “able to identify in the averring
officer's affidavit some connection, regardless of how
remote it may have been”—“some modicum of evidence,
however slight”—“between the criminal activity at issue
and the place to be searched,” then the affidavit is not bare
bones and official reliance on it is reasonable. Laughton,
409 F.3d at 749–50.

A bare-bones affidavit should not be confused with one
that lacks probable cause. An affidavit cannot be labeled
“bare bones” simply because it lacks the requisite facts and
inferences to sustain the magistrate's probable-cause
finding; rather, it must be so lacking in indicia of probable
cause that, despite a judicial officer having issued a
warrant, no reasonable officer would rely on it. United
States v. Helton, 314 F.3d 812, 824 (6th Cir. 2003). The
distinction is not merely semantical. There must be
daylight between the “bare-bones” and “substantial basis”
standards if Leon's good-faith exception is to strike the
desired balance between safeguarding Fourth Amendment
rights and facilitating the criminal justice system's truth-
seeking function. See Leon, 468 U.S. at 906–07, 913–21,
104 S.Ct. 3405; Carpenter, 360 F.3d at 595. Only when
law enforcement officials operate in “ ‘deliberate,’
‘reckless,’ or ‘grossly negligent’ disregard for Fourth
Amendment rights” will the “heavy toll” of suppression
“pay its way.” Davis v. United States, 564 U.S. 229, 237–
38, 131 S.Ct. 2419, 180 L.Ed.2d 285 (2011)
(quoting Herring v. United States, 555 U.S. 135, 144, 129
S.Ct. 695, 172 L.Ed.2d 496 (2009), and Leon, 468 U.S. at
908 n.6, 104 S.Ct. 3405). Otherwise, “when the police act
with an objectively ‘reasonable good-faith belief’ that
their conduct is lawful,” excluding evidence recovered as
a result of a technically deficient affidavit serves no useful
purpose under the exclusionary rule. Id. at 238, 131 S.Ct.
2419 (quoting Leon, 468 U.S. at 909, 919). We must
                             10
            therefore find that the defects in an affidavit are apparent
            in the eyes of a reasonable official before faulting an
            executive official for complying with his or her duty to
            execute a court-issued order. Leon, 468 U.S. at 921
            (“[O]nce the warrant issues, there is literally nothing more
            the policeman can do in seeking to comply with the law.”
            (quoting Stone v. Powell, 428 U.S. 465, 498, 96 S.Ct.
            3037, 49 L.Ed.2d 1067 (1976) (Burger, C.J.,
            concurring))).
White, 874 F.3d at 496–97 (footnote omitted).

      Mickelson’s affidavit was not “bare bones” because it included far more than

his mere “belief that probable cause existed.” Id. at 496 (internal quotation omitted).

It described controlled buys from Palacio and explained that Palacio had made prior

additional drug sales to the confidential informant. It also explained the factual basis

for Mickelson’s conclusion that the confidential informant was reliable. Finally, the

affidavit described surveillance of Palacio that provided at least “some connection,

regardless of how remote it may have been” between Palacio’s drug dealing and the

Residence. Id. at 496-97. Given all of this factual content, the affidavit was not “so

lacking in indicia of probable cause that, despite a judicial officer having issued a

warrant, no reasonable officer would rely on it.” Id. (emphasis in original). Thus,

even if the affidavit did not establish probable cause to issue the warrant, Leon’s

good faith exception applies, and suppression is not warranted. See id.

      Indeed, it is especially appropriate to apply the good faith exception here

because the affidavit has important similarities to the affidavit in Jones – which the

Sixth Circuit found sufficient to establish probable cause. Both affidavits described
                                          11
(1) information from a confidential informant identifying the suspect as a drug

dealer, (2) at least one controlled buy from the suspect that occurred within 48 hours

of the application for the search warrant, and (3) surveillance of the suspect as he

travelled from his residence to the controlled buy and returned to his residence. See

Jones, 817 F.3d at 490. Given these similarities, Mickelson reasonably could have

concluded that since the Jones affidavit was sufficient to establish probable cause,

his affidavit was likewise sufficient.1 Under these circumstances, suppression of the

evidence seized pursuant to the warrant here is not warranted.

                                         III

      For all of the reasons explained above, IT IS HEREBY ORDERED that

Palacio’s Motion to Suppress (ECF No. 16) is DENIED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 10, 2019




1
  The affidavit in Jones is arguably stronger than Mickelson’s affidavit because the
confidential informant in Jones said that the suspect was dealing drugs “from” the
residence to be searched. Jones, 817 F.3d at 490. But that does not mean that it
would have been unreasonable for Mickelson to conclude, based upon Jones, that
his affidavit established probable cause. As noted above, the Court takes no position
as to whether Mickelson’s affidavit actually was sufficient to establish probable
cause. The Court concludes only that it was not unreasonable for Mickelson to
conclude that the affidavit was sufficient to do so.
                                         12
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 10, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       13
